IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-21,251-05


                           EX PARTE BILLY J. HIBBLER, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 87-10-04982-CRR IN THE 143RD DISTRICT COURT
                              FROM REEVES COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of unauthorized use

of a motor vehicle and sentenced to 35 years’ imprisonment.

        Applicant challenges his conviction, and he also challenges TDCJ’s failure to credit him with

time he spent on parole release. His claim challenging the conviction does not meet the requirements

for consideration under Article 11.07, Section 4,of the Code of Criminal Procedure and is dismissed.

His claim that he is being denied credit for parole release time appears to provide a new factual basis

meeting Section 4’s requirement. However, it is without merit and is denied. See Ex parte Spann,
                                         2

132 S.W.3d 390 (Tex. Crim. App. 2004).

Filed: October 9, 2019
Do not publish